Citation Nr: 9935978	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  95-38 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
rating for a status post total right knee arthroplasty 
(hereinafter "right knee disability"), currently rated as 
30 percent disabling.

2.  Entitlement to the assignment of a higher disability for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran had active service from December 1968 to December 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, in August 1995 and November 1996, which 
denied the veteran disability ratings in excess of 10 percent 
for his right knee disability and in excess of 30 percent for 
PTSD, respectively.  At the outset, the Board notes that the 
issue of entitlement to the assignment of a higher disability 
for PTSD will be addressed in Remand portion of this 
decision.

During the pendency of this appeal, a March 1997 RO rating 
decision increased the  veteran's right knee disability to 30 
percent, effective November 9, 1993 (excluding, of course, 
the time periods during which temporary total 100 percent 
disability ratings were established).  Inasmuch as the 
veteran has continued to express dissatisfaction with the 30 
percent disability rating, has otherwise not withdrawn his 
appeal, and in light of the fact that the maximum schedular 
disability rating has not been assigned to date, the appeal 
continues.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board also observes that the veteran was granted service 
connection for degenerative arthritis of the left knee 
pursuant to a June 1999 RO rating decision.  Moreover, the 
veteran has alleged that he is unable to work due to his knee 
disabilities because he is unable to do the heavy lifting 
required for the employment that he is best qualified for.  
Therefore, the issues of whether the veteran is entitled to 
consideration for an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999), and entitlement to a total disability 
evaluation based on individual unemployability under 
38 C.F.R. § 3.321(b)(2), 3.340, 3.342, and 4.15 (1999) are 
hereby referred to the RO for appropriate action. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's right knee disability claim has 
been obtained by the RO.

2.  The veteran's right knee disability is shown to manifest 
no more than intermediate degrees of residual weakness, pain, 
or limitation of motion.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (formerly the United States 
Court of Veterans Appeals) (Court) has held that a mere 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for a higher disability rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 
632 (1992).  Accordingly, the Board finds that the veteran's 
claim for a higher disability rating is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution concerning the issue of whether the 
veteran is entitled to a rating in excess of 30 percent for 
his right knee disability has been obtained.  The evidence 
includes the veteran's service medical records, VA 
examination reports, VA medical opinions, VA hospitalization 
and operation reports, VA outpatient treatment records, and 
the veteran's written statements.  The Board does not know of 
any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Pursuant to an August 1995 rating decision, the veteran was 
initially granted service connection for a right knee 
disability and assigned the following disability ratings: a 
10 percent disability rating, effective November 9, 1993; a 
100 percent temporary total convalescent disability rating, 
effective from April 17, 1995 to May 31, 1995; and back to 10 
percent disability rating from June 1, 1995.  An April 1996 
rating decision assigned a 100 percent temporary total 
convalescent disability rating, effective from March 25, 1996 
to April 30, 1996, and then back to 10 percent rating, 
effective May 1, 1996.  In accordance with a January 1997 
rating decision, a 100 percent temporary total convalescent 
disability rating was assigned, effective November 19, 1996 
through December 31, 1997 (pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 and 38 C.F.R. § 4.30), and then reduced 
the rating to 30 percent disabling, effective January 1, 
1998.  A March 1997 rating decision retroactively increased 
the 10 percent disability ratings - assigned during the 
periods November 9, 1993 to April 16, 1995, June 1, 1995 to 
March 24, 1996, and May 1, 1996 to November 18, 1996 - to 30 
percent.

Private medical records, dated in April 1995, reveal that the 
veteran was seen for right knee pain, assessed with 
degenerative arthritis of the right knee, and underwent right 
knee surgery.  

An April 1995 VA examination report states that the veteran 
was engaged doing heavy work operating a stand-up forklift, 
and the examiner referred to the records of surgical removal 
of degenerative meniscal cartilage.  The examiner noted the 
right knee was markedly swollen.  The diagnosis was extensive 
degeneration of meniscus cartilage of the right knee.  A 
contemporaneous April 1995 VA radiology report recorded the 
following impression: calcified loose bodies overlying the 
posterior aspect of the knee joint; small effusion; 
degenerative changes of the patellofemoral joint; and 
curvilinear density seen projected posterior to the proximal 
tibia, cannot rule out an aneurysm of the popliteal artery at 
its trifurcation. 

VA outpatient surgical records for the period March 1996 
through April 1996 regarding the veteran's right knee show 
that the veteran complained of diffuse pain without locking 
or giving out.  Although there were no loose bodies found, 
osteochondritis dissecans lesions were noted.  

An April 1996 VA prescription form states that the veteran 
"will never be able to work a labor job [again, and that he] 
needs re-training for a sedentary job." 

An April 1996 VA opinion letter, written by the Chief of the 
Orthopedics Section, states that the veteran was being 
followed by the VA for his right knee, which exhibited 
osteochondral dissecans lesion deficit on the medial lateral 
side of both the tibia and the femur.  This caused severe 
limitations that prevented him from prolonged standing on his 
leg or deep bending of the knee. The use of a cane for 
support, as well as a leg wrap or sleeve, was required.  The 
Orthopedics Chief further opined that the veteran could not 
use his right leg for heavy lifting and that "[I]f he is 
going to be employable, he will need to be in a sitting 
position since he cannot work for any prolonged period on his 
leg."  

A June 1996 VA radiology report of the right knee states the 
following impression: multiple osteochondromas in the right 
knee joint, including a large osteochondroma just posterior 
to the proximal fibular head; no evidence of popliteal 
aneurysm; and degenerative changes in both knees.  

A July 1996 VA treatment record states that the right knee 
was tender and exhibited effusion.  The diagnosis was 
osteochondritis dissecans.  A July 1996 VA radiology report 
of the right knee revealed an impression stating that there 
was continuing evidence of calcified osteochondromata in the 
posterior joint space, and degenerative changes of the medial 
femoral condyle and patella.

A November 1996 VA radiology report of the right knee 
contained the following impression: "[m]oderately advanced 
degenerative changes of the medial patellofemoral joint space 
of the right knee and probable osteochondromas noted 
posteriorly.  There are mild degenerative changes of the 
medial and patellofemoral joint space of the left knee." 

A November 1996 VA joints examination report notes that the 
veteran was specifically being seen for an evaluation of his 
right knee disability, and generally recites the veteran's 
history regarding his right knee disability.  The veteran 
complained of having trouble walking more than a few blocks, 
and of difficulty with kneeling, jumping, running, 
instability, and range of motion.  Objectively, the veteran 
had no difficulty walking in and out of the office, and he 
did not have to use a cane.  His knee appeared to be normal 
in appearance, aside from the nontender surgical scars.  
Range of motion was between 0 degrees to 70 or 80 degrees, 
with some crepitation; further flexion was impossible due to 
pain, and discomfort, tightening, and some pain began at 70 
degrees.  The assessment was degenerative joint disease and 
osteochondromatosis in the posterior joint space, which has 
resulted in a functional inability to perform job duties 
associated with the heavy lifting he used to do in the past, 
decreased range of motion, pain on use, and some fatigability 
and incoordination.  

VA surgical reports explain the details of the right knee 
total arthroplasty performed in November 1996, to treat the 
veteran's diagnosed degenerative joint disease.  

A January 1997 VA treatment record states that the veteran 
complained of a constant aching in his right knee.  Range of 
motion was 5 degrees to 120 degrees.

A November 1997 VA joints examination report states the 
veteran's complaints of persistent postoperative right knee 
pain, a feeling that there was something loose along the 
medial aspect, and that his knee might give out.  
Objectively, his right knee was swollen and tender to 
palpation, particularly around the medial aspect.  Range of 
motion was from 0 degrees to 110 degrees, and was accompanied 
by a clicking or popping sound.  There was no erythema, his 
gait was relatively normal, and his motor strength was 
normal.  The assessment was 

[r]ight knee degenerative joint disease, secondary 
to traumatic injury while in service, status post 
right knee replacement.  The right knee replacement 
does not appear to be fully successful, as the 
patient feels that his knee could easily go out of 
whack and it feels like he has a loose body inside. 

In terms of the Deluca requirement, his functional 
capacity is limited in that he cannot lift, kneel, 
squat, run, or jump.  He also has pain at rest that 
is especially prevalent when sleeping, dependent on 
how he puts pressure on his knee.  He has not been 
able to seek employment that has required heavy 
lifting[,] as he has had in the past.  
Consequently, he has been unemployed.  The range of 
motion is slightly impaired, especially on the 
flexion of the right knee; otherwise, the range of 
motion appeared to be relatively normal.     

A November 1997 VA radiology report comments that the 
veteran's total right knee arthroplasty had not changed in 
position or alignment, and that there was no evidence of 
complications from the surgery.

An April 1999 VA joints examination report states that the 
medical treatment file and claims file was reviewed.  The 
veteran stated that he was then working in a job requiring 
him to be on his feet one-third of the time, and that he 
lifts a maximum of 10 pounds at a time.  The veteran 
complained that at times his right knee is moderately 
painful, once or twice a week for one or two hours at a time, 
which is aggravated by walking and is alleviated by rest.  
The veteran stated that when he experiences pain or swelling, 
it limits the functional capacity of his knee; but generally 
he said he could not run, skip, kneel, or take long walks.  
He also complained of limitation of motion due to pain, but 
incoordination and fatigability was denied.  Objectively, 
posture, gait, station, and carriage were normal.  Active and 
passive range of motion of the right knee was 0 degrees to 
100 degrees, with complained of pain on flexion.  There was 
no right knee instability, redness, swelling, atrophy, or 
tenderness detected.  The diagnoses included status post 
right knee, multiple surgeries, with findings of changes in 
the medial and lateral femoral condyles, changes in the 
patellar facets and femoral trochlear grooves, with residual 
loss of full flexion of the right knee.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board observes here that the 
Court has noted that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The veteran's right knee disability is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055, which enunciates the 
guidelines for evaluating a knee replacement (prosthesis), 
specifically provides for the following: a 100 percent 
disability rating 1 year following implantation of the 
prosthesis; a 60 percent disability rating for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity; and a minimum 30 percent disability 
rating for intermediate degrees of residual weakness, pain, 
or limitation of motion, rated by analogy to Diagnostic Codes 
5256, 5261, or 5262.  

The Board concludes that a disability rating in excess of 30 
percent is not warranted, as the medical evidence does not 
show that the veteran manifests more than intermediate 
degrees of residual weakness, pain, or limitation of motion.  
At the outset, the Board notes that a 100 percent disability 
rating under Diagnostic Code 5055 is presently precluded, as 
the veteran has already been awarded the 100 percent 
disability rating he is entitled to for the full year 
following his right knee replacement surgery.  Although the 
veteran contends that his symptoms of pain and weakness have 
worsened - and are chronic and severe consistent with the 
criteria for a 60 percent disability rating - the medical 
evidence does not support his contentions.  In the most 
recent VA examination (April 1999), the veteran characterized 
his pain as "moderate", which occurred only intermittently, 
and he denied fatigability or incoordination.  Moreover, the 
examiner specifically noted that there was no right knee 
instability, redness, swelling, atrophy, or tenderness 
detected.  The observed limitation of motion, pain on motion, 
and resulting functional limitations simply do not meet the 
threshold of the chronic and severe painful motion or 
weakness required to justify the assignment of the next 
higher 60 percent disability rating.  And although certain 
earlier medical records -dated both prior and subsequent to 
the knee replacement - show more severe symptomatology, the 
Board notes that the veteran was assigned temporary total 100 
percent disability ratings to adequately compensate for such 
periods of symptomatology.  The Board is now concerned with 
the degree of dysfunction and disability for the period 
beginning in 1998.  

As directed by Diagnostic Code 5055, the veteran's disability 
was also evaluated under Diagnostic Codes 5256, 5260, 5261, 
or 5262.  However, a disability rating in excess of 30 
percent under these regulations is precluded as there is no 
showing that the veteran suffers from ankylosis, sufficient 
limitation of extension or flexion on range of motion, or 
nonunion or malunion of the tibia and fibula.  

The Board also observes that, as the currently assigned 30 
percent disability rating under Diagnostic Code 5055 already 
contemplates pain and weakness, an additional increase in the 
veteran's disability rating under 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not warranted.  In 
any event, there is no medical evidence of pain, flare-ups of 
pain, weakness, or any other symptom or abnormal clinical 
finding relating to the right knee that results in additional 
functional impairment, including limitation of motion, to a 
degree that would support a rating in excess of 30 percent 
under the applicable rating criteria.

With regard to the application of Diagnostic Codes 5003 and 
5010, which provide for a separate 10 percent disability 
rating for traumatic/degenerative arthritis under certain 
circumstances, the Board observes that the veteran's right 
knee replacement was performed in order to correct right knee 
traumatic/degenerative arthritis.  

The Board also notes that it has carefully examined the 
entire record and finds that the separate disability ratings 
assigned for the veteran's right knee disability by the RO 
accurately reflects the relative severity of his disability 
at any given time, consistent with the requirements of 
Fenderson.


ORDER

A disability rating in excess of 30 percent for a right knee 
disability is denied.


REMAND

Pursuant to a November 1996 rating decision, the veteran was 
initially granted service connection for PTSD and assigned a 
30 percent disability rating, which has remained in effect 
ever since.  The veteran claims that the symptomatology 
associated with his PTSD entitles him to a disability rating 
in excess of 30 percent.

As this appeal arises from a claim for the assignment of a 
higher rating, it is well grounded under 38 U.S.C.A. 
§ 5107(a).  Therefore, VA has a duty to assist the veteran in 
developing his claim.  See 38 U.S.C.A. § 5107(a); Caffrey; 
Proscelle.  Moreover, in a case such as this, where the 
initial rating assigned immediately follows a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the facts found, in a 
process that allows for "staged ratings."  Fenderson.

The Board observes that the veteran's claim for PTSD was 
initially filed in June 1996.  Therefore, since the veteran's 
initial claim for PTSD, which is evaluated under Diagnostic 
Code 9411, was filed prior to the November 7, 1996 
substantive changes of the schedular criteria for evaluating 
psychiatric disorders (including PTSD), the veteran's claim 
for a disability rating in excess of 30 percent for PTSD must 
be considered under the criteria in effect both prior to and 
after November 7, 1996.  Such consideration must be given to 
the veteran under Karnas v. Derwinski, 1 Vet. App. 308, 
312-313 (1991), which states that where the law or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.

The record includes an April 1999 VA psychiatric examination 
report, which states that the veteran's claims folder and 
medical records were reviewed, and the examiner noted that he 
had seen and evaluated the veteran in 1996.  The examiner 
also stated that the veteran was being followed in the PTSD 
clinic every five or six weeks by a specific VA physician, 
and that he was also being seen every two months by a 
separate VA physician.  A further review of record reveals 
that the veteran was receiving regular psychiatric/PTSD 
examinations or treatment from May 1996 through January 1997, 
but that thereafter, there are no medical records relevant to 
his service-connected PTSD until April 1999. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims a copy of all VA 
psychiatric records, including 
examination reports and treatment 
records, pertaining to the veteran's 
psychiatric disorder(s), including 
service-connected PTSD, from January 1997 
through the present.

2.  The RO should then review the 
expanded record and readjudicate the 
issue of whether the veteran is entitled 
to a disability rating in excess of 30 
percent for his PTSD, in compliance with 
all the appropriate regulations, Karnas, 
and Fenderson.  If, after readjudication, 
the decision remains unfavorable to the 
veteran, he should be provided a 
supplemental statement of the case and a 
reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The purpose of this remand is to afford the veteran due 
process of law, and to ensure an adequate medical record for 
appellate review.  The Board intimates no opinions as to the 
eventual determinations to be made in this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

